COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      The State of Texas v. Gleannloch Commercial Development, LP

Appellate case number:    01-16-00427-CV

Trial court case number: 1041442

Trial court:              County Civil Court at Law No. 3, Harris County, Texas

Date motion filed:        October 15, 2018

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: __/s/ Terry Jennings______
                   Acting for the Court

Panel consists of: Justices Jennings, Keyes, and Higley.

Date: __December 4, 2018__